The issue involved is whether testamentary disposition, noneffective against the surviving spouse who elects to take under the law, may be made to someone other than the spouse so as to devise a two-thirds interest in the remainder of real property constituting the homestead.
Joseph W. Carothers died testate November 25, 1941, seized and possessed of an estate consisting of a quarter section of land in Greer county, comprising the family homestead, and personal property bequeathed in part and in the amount of $100 each to four daughters and two grandchildren. By will, dated August 12, 1939, deceased sought to devise the land comprising the homestead, limited to a life estate, to his wife, Daisy Carothers, with remainder to his son, George B. Carothers.
The will was admitted to probate. The widow renounced the will and elected to take under the law of succession *Page 648 
and to exercise her right to use and occupy the homestead.
The final account of executors was approved and it was ordered that distribution be made according to the devise and bequest except as modified by the widow's election to take under the law of succession. Thereby the legacies of $100 each were ordered to be paid and residue of the estate was ordered to be distributed one-third to Daisy Carothers, widow, her heirs and assigns, and two-thirds to George B. Carothers, his heirs and assigns, subject, however, to the homestead right of Daisy Carothers, or, more specifically, subject to her right to use and occupy the homestead.
The widow's and daughters' appeal to the district court resulted in affirmance of the decree and an appeal to this court.
The practice of conveying property by testamentary disposition, although of great antiquity, is neither a natural, an inalienable, inherent, nor fundamental right guaranteed by Constitution. It is a mere privilege. In re Emerson's Estate,191 Iowa 900, 183 N.W. 327; 63 A.L.R. 1086; Alexander on Wills, vol. 1, p. 2. Blackstone says that it is the result of the social life of man and is governed by laws which he has enacted. 2 Blackstone Comm. 12.
The right of succession, the result of a long established custom, is of earlier origin and allied to the laws of nature. 2 Blackstone Comm. 12.
The statutory privilege of testamentary disposition (the law of wills) allows disregard of the claim by succession of those naturally dependent upon the testator and to whom he is bound by blood and principles of love and duty.
Originally, with Anglo-Saxons, the family was the unit of social life. It was governed by the patriarch who possessed the property as a trustee for his descendants and kindred. The family was the corporation with right of uccession. But with the development of so-called civilization, a mere cultivated society, the family has been replaced by the tribe, the house, the corporate state. The ties theretofore binding the few have been expanded to encompass the many. The multiplicity of obligations brought on by the advent and ambition of the corporate state may not be fulfilled in the span of a mere lifetime nor under the laws of succession, but only by disposition and management of property after death.1 Carothers, by the devise of the will, sought to avoid the laws of succession and to inhibit the encumbrance or sale of real property owned by him, until 20 years after his death.
The law of succession is predicated upon the conception that the family or clan, and not the individual, is a unit of ownership; and although the power of the head of the unit may be that of an absolute despot, even in his lifetime the alienation of the family property without the consent of the family is beyond his power. Under the law of succession, death no more affects title of family property than death of a member of a corporation, under modern law, affects title of corporately owner property. A new head must succeed or be elected but title to family property remains just where it was before death of the head of the family, that is, in the family as a legal unit.
The homestead has this significance and the property right in it is predicated upon the conception of family and community property. The homestead does not consist merely of the right to use and occupy because the Constitution, section 1, art. 12, defines a homestead as consisting of land, and by section 2, art. 12, Constitution, sale of the homestead is inhibited by one spouse while married and in esse. The statute, *Page 649
84 Ohio St. 1941 § 44[84-44], inhibits testamentary disposition by any person (singular) of any property which could not be conveyed by that person in his lifetime. The homestead is within that class of property which may not be singularly conveyed and as such no testamentary disposition may be made of a homestead unless within the exceptions such as provided by amendment to the statute in 1925, restricting devise of the homestead to that of one spouse to the other.
The error of the court's view in Barnett v. Love,118 Okla. 31, 248 P. 645, that the homestead consists merely of the right of use and occupancy and not of the land itself is shown not only by the words of the Constitution, supra, but as well by the court's decision holding that even an oil and gas lease, which in no way may interfere with the use and occupancy of the homestead, is invalid unless joined in by both husband and wife. Farmers Union Co-Op. Royalty Co. v. Adams, 182 Okla. 245,77 P.2d 68.2 Moreover, by 58 Ohio St. 1941 § 311[58-311], the survivor may continue to possess and occupy the whole homestead, which shall not in any event be subject to administration proceedings until it is otherwise disposed of according to law. Pioneer Mortgage Co. v. Carter, 84 Okla. 85, 202 P. 513; Moore v. Rick,186 Okla. 351, 87 P.2d 1093. Then, too, the right of use and occupancy is in fact and law more than a mere privilege; it is an estate in land — for what is property but the use thereof? The homestead may not be conveyed by testamentary disposition unless within the exception provided, 84 Ohio St. 1941 § 44[84-44], "The homestead may be devised by one spouse to the other." In Belt v. Bush, 74 Okla. 94, 176 P. 935, it was held that the conveyance of the heirs at law, other than the spouse, there being no children, did not dispose of the homestead, they having no interest in it, and that to hold otherwise would wipe out the right of a surviving spouse.
Prior to the Norman conquest, land, as such, was subject to testamentary disposition. Nevertheless, the privilege or right was limited as to family claims. Irwin v. Rogers, 91 Wash. 284; 57 A.L.R. 601; Baker v. Chastang's Heirs, 18 Ala. 417; In re Garland's Will, 160 N.C. 555, 76 S.E. 486.
The right or privilege of testamentary disposition disappeared altogether during the feudal period, Allen v. Little, 5 Ohio 65, because under feudal tenure land could not be alienated without the consent of the lord. In re Fox Will,52 N.Y. 530, 11 Am. Rep. 751; 24 L. Ed. 192. Under the common law of England, no lands or tenements were devisable. Newlin v. Freeman, 23 N.C. 514; 2 Blackstone Comm. 491; 68 C. J. 414.
Every sovereign state, for its own security and in keeping with its dignity and independence, may regulate or limit or defeat the devise of real property within its borders. Phillips v. Phillips, 213 Ala. 27, 104 So. 234.
By provision of statute in Oklahoma, 84 Ohio St. 1941 § 44[84-44], as to the homestead, the privilege of testamentary disposition is first denied. "No person shall by will dispose of property which could not be by the testator alienated, encumbered, or conveyed while living," and then by amendment limited, "except that the homestead may be devised by one spouse to the other."
As to disposition, alienation, or conveyance of the homestead while living, the Constitution (sec. 2, art. 12) provides: "Nor shall the owner, if married, sell the homestead without the consent of his or her spouse." A sale is a transfer of the absolute or general property in a thing for a price in money. Sale is the equivalent of disposition, *Page 650 
alienation, and conveyance. 16 O. S. 1941 § 4 requires, for the validity of an instrument (deed, mortgage, or contract) conveying, alienating, or disposing of the homestead, a writing subscribed by both husband and wife.
A will is a conveyance of a title to land, the same as a deed, the first to take effect after death, the other to take effect, upon delivery, instanter. Barnett v. Love, supra. So that "disposition by will constitutes an alienation." How then may a testator, by his act alone, accomplish by testamentary disposition that which he could not, while living, accomplish? The statute and the Constitution answer that he cannot. Does the negation called death create power? We think not. It has many times been held that any attempted alienation or encumbrance by the owner of land comprising the homestead, without the consent of the other spouse, is void. Cherokee Natl. Bank v. Riley, 56 Okla. 133, 155 P. 1140; Davis v. First State Bank, 65 Okla. 211, 166 P. 92; Elliott v. Bond,72 Okla. 8, 176 P. 242; Pettis v. Johnston, 78 Okla. 277, 190 P. 681; Shanks v. Norton, 79 Okla. 93, 191 P. 170; Sannon v. Potter,83 Okla. 66, 200 P. 860; Francen v. Oklahoma Star Oil Co.,80 Okla. 103, 194 P. 193; Hawkins v. Corbit, 83 Okla. 275,201 P. 649; Long v. Talley, 84 Okla. 38, 201 P. 990; Baker v. Grayson,83 Okla. 159, 207 P. 301; Fletcher v. Popejoy, 87 Okla. 185,209 P. 746; Fetterman v. Franklin, 88 Okla. 1, 211 P. 403; Armstrong v. Independent Oil  Gas Co., 93 Okla. 231,219 P. 353; Thomason v. Martin, 97 Okla. 17, 222 P. 511; Lehman v. Tucker, 176 Okla. 286, 55 P.2d 62; Standard Sav.  Loan Ass'n v. Acton, 178 Okla. 400, 63 P.2d 15; Montgomery v. Wise,179 Okla. 247, 62 P.2d 647.
It is a contradiction in terms to say that the owner of the homestead may not convey by deed and then to say he may convey by will. Barnett v. Love, supra.
A homestead is not a mere exemption or privilege. The right to used and occupy constitutes of the homestead a freehold in the nature of a life estate which, by all the authorities, is a freehold, Snell v. Snell, 123 Ill. 403, 14 N.E. 684, and that which the surviving spouse has by right, irrespective of devise or conveyance of it to her. By the provision of Constitution, the homestead consists of land. Miller v. Farmers State Bank, etc., 137 Okla. 183, 279 P. 351; Finerty v. First Natl. Bank,92 Okla. 102, 218 P. 859, 32 A.L.R. 1326; 40 C.J.S. 430. Homestead is a sort of joint tenancy with right of survivorship. Tooler v. Com'r of Internal Revenue,121 F.2d 350; 29 C.J. 784; Sargent v. Sargent (Tex. Civ. App.)19 S.W.2d 382. The rule prevails in Texas that the homestead right is an estate in land and not a mere privilege of exemption or possession. Evans v. Mills, 67 F.2d 840; Andrews v. Security Natl. Bank, 121 Tex. 409, 50 S.W.2d 253, 83 A.L.R. 44. The purpose is to provide a home for each citizen where the family may be sheltered and live beyond the reach of financial misfortune.
It is said in Maloy v. Wm. Cameron  Co., 29 Okla. 763,119 P. 583, that the homestead was unknown at common law and exists only by statute or constitutional provisions. But the homestead exemption is not in derogation of the common law. The family home is one of the evidences of modern civilization. It is recognized among the earliest institutions of the common law. The dwelling place with interest in land lying about and contiguous to it was always inalienable and undevisable except when required by the sovereign or for defense of the state. Riggs v. Sterling, 60 Mich. 643, 27 N.W. 707. Neither could the creditors, at common law, sell any of the debtor's lands to satisfy the debt; and such continued to be the law for centuries and long after the restriction on alienation had been removed. 3 Blackstone Comm. 418. Stat. Westminister 2 (13 Edward ch. 1, 18).
The writ of fieri facias and levari facias only allowed the taking of goods *Page 651 
and profits of the debtor's lands. The sheriff was not allowed to disturb the debtor's occupancy or possession of lands even under the writ of elegit. Under the writ of elegit, the sheriff could not sell the lands. He could only take possession of half of the debtor's land and could hold it no longer than the profit would amount to enough to satisfy the debt. 3 Blackstone Comm. 160. So it is only in pursuance of statute law that the right of the creditor to have his debt satisfied by sale of debtor's land ever existed in England or this country. The limitation and exclusion by statute of the exemption at common law constitutes the departure from the common law, and so the provisions of statute and Constitution for the homestead right and exemption is not a departure from common law.
Under no circumstances, then, does the rule of strict construction apply to the provisions securing the homestead. Moreover, the common law, as modified, remains in force in aid of the general statutes of Oklahoma, and the rule of the common law that statutes in derogation thereof shall be strictly construed does not apply in this jurisdiction, but all statutes shall be liberally construed to promote their object. 12 Ohio St. 1941 § 2[12-2].
In monarchial government, where it is not the policy but a necessity to increase tenancies and dependencies in order to maintain supremacy of the sovereign and give stability to the empire, there is reason for restriction of the homestead right. But in democracies like ours, where tenantry is unfavorable to freedom and independence of the people, where ownership of the freehold is essential to the highest development of the citizen and to patriotism, the homestead is important and necessary and as an interest in land the public policy is fixed by Constitution and statute, evidencing an obvious intent to secure to every householder a home where the family may be sheltered and live beyond the reach of misfortune such as the death of the head of a family or of financial distress. Franklin v. Coffee, 18 Tex. 413, 70 Am. Dec. 292; Wassell v. Tunnah, 25 Ark. 103.
The singular feature revealed by examination of the subject is that in this country the imperious demands of business, the avarice and greed for wealth should for so long a period have been allowed to influence legislation and decisions so as to obliterate the wise and humane provisions of the common law and place not only the home but the homestead of every family at the mercy of selfish creditors and uncompromising devices.
Happily, decisions in sister states indicate a trend to seize upon opportunities to improve upon construction of the law as to homesteads and to construe with favor and liberality provisions of the Constitution and statutes in accordance with equity and the spirit of law. By these late decisions, homes and homesteads are again restored to the citizen after so many years of deprivation and destitution have been endured by the unfortunate in every community. Riggs v. Sterling, supra; Hensley v. Fletcher, 172 Okla. 19, 44 P.2d 63; Thompson v. Marlin, 116 Okla. 159, 243 P. 950.
Whatever the right, it may not be conveyed except by consent of both husband and wife. Indubitably, in the case at bar that consent is lacking. It is not within the power of one spouse, by devise, to separate the homestead into elements consisting of use and occupancy and land, and, against the will and without the consent of the other, to convey to the other that which by force of law she already has, to wit, the right of use and occupancy, then to grant the remainder to another. Though all of this would be permitted as to the remainder if the homestead were considered a mere exemption or right that might be waived. Gum v. Wolfinbarger, 338 Mo. 968, 93 S.W. 667; Haines v. Carroll, 327 Mo. 1026, 38 S.W.2d 1047.
By reason of express constitutional and statutory provisions, the homestead *Page 652 
can be alienated only with the consent and joinder of husband and wife. 40 C.J.S. 567; Billy v. LeFlore Co. Gas  Elec. Co.,190 Okla. 88, 120 P.2d 774; Brooks v. Butler, 184 Okla. 414,87 P.2d 1092; Barnett v. Sanders, 121 Okla. 14, 247 P. 55; Kyger v. Caudill, 115 Okla. 102, 241 P. 814; Fetterman v. Franklin, supra; Fletcher v. Popejoy, supra. The effect of the law is to prohibit all methods of alienation of the homestead except in the manner designated (40 C.J.S. 568) and an unauthorized conveyance of the homestead is void, Standard Sav. Loan Ass'n v. Acton, 178 Okla. 406, 63 P.2d 15, notwithstanding a reservation in the conveyance of a life interest in the property for the wife's benefit. 40 C.J.S. 573.
In Gassin v. McJunkin, 173 Okla. 210, 48 P.2d 320, involving the will of Andrew Gassin, Sr., deceased in 1911, devising property including a homestead to his surviving wife, it was erroneously said:
"The laws of this state create no limitation upon the power of the owner of homestead lands to devise the same by will, subject to the right of the surviving spouse to possess and occupy such lands for life as provided by sec. 1223, O.S. 1931."
Such was the rule in Robertson v. Hurst, 80 Okla. 115,190 P. 402, regarding wills executed pursuant to section 1, ch. 41, S.L. 1909, providing:
"No person who is prevented by law from alienating, conveying or encumbering real property while living shall be allowed to bequeath same by will."
But the error of the court's decision, based upon the statute as then construed, was detected by the Legislature and an amendment in 1925 was provided restricting the privilege of a will so that the homestead could only be devised by one spouse to the other. In fact, the owner of the homestead, if married, could, without the aid of statute, always convey by deed the homestead to the other spouse and without necessity of the other spouse's joining in the deed. Hall v. Powell,8 Okla. 277, 57 P. 168.
By the same omen, then, without particular authorization of statute, the one spouse under the general law might by willdevise a homestead to the surviving spouse. But by legislative amendment in 1925 (S.L. 1925, ch. 26, p. 30) after the all-embracing inhibition that "no person shall by will dispose of property which could not be by the testator alienated, encumbered, or conveyed while living," the scope of which phrase included the homestead, by exception it was specifically provided that "the homestead may be devised by one spouse to the other."
By a rule of strict construction and without a modicum of liberality, to effect the purpose of a homestead and preserve it until the youngest child becomes of age, it was held that the provision of statute, before the amendment of 1925, meant that the owner of the homestead could not, by devise, without consent of the other spouse, convey possession of the homestead, but that he could, subject to the other spouse's right of use and occupancy, convey title to the homestead, and that the title so conveyed (the remainder), upon the death of the other spouse, merged into a title fee simple absolute.
The fault with such a construction is that it tended to deprive the minor child of the right of use and occupancy. However, since the amendment (1925) the state has done that which it has right to do, i.e., restricted the use of a will as to a homestead so that the homestead may only be devised by one spouse to the other.
Some of the former decisions are as in South Carolina, Davis v. Milady, 92 S.C. 135, 75 S.E. 363, Anno. Cas. 1914B, 267:
"After a homestead has been set off and recorded, the same shall not be conveyed by deed of conveyance, mortgage or otherwise, unless the same be executed by both husband and wife if both be living." *Page 653 
But a devise by a husband, during the life of the wife, without her consent, of a homestead held in the husband's name, is not valid to deprive the wife of the benefits of the homestead during her life, but is valid after her death.
Such would be the law now in Oklahoma, under the rule of stare decisis, were it not for (1) the fact of the amendment by which the privilege of the will as to homestead is restricted, and (2) the rule that "In matters involving the interpretation of the Constitution it is usual and proper to give less force to the doctrine of stare decisis than in other cases,"76 Kan. 544, P. 274, 16 L.R.A. (N.S.) 110, 123 Am. St. Rep. 155. The latter is so because Constitutions march. Constitutions are aided in their march by judicial interpretation necessarily employed to give full force and effect to the rights and privileges guaranteed by general terms of Constitutions. This is exemplified by (a) constitutional provision for establishing the courts, providing there shall be elected "a judge . . ." It never occurred to the framers of the Constitution that the time might come when the population and business of a district or county would increase to such an extent as to require more than one judge of the court. A strict construction of the language of the Constitution would have made necessary an amendment to the Constitution. But this has been avoided by judicial construction. State v. Hutchings, 79 Kan. 191, 98 P. 797.
(b) Consider the broad and liberal construction by the Supreme Court of the United States of the Commerce Clause of the Federal Constitution. No one would have the hardihood to contend that when the general government was given power "to regulate commerce between states" the framers had the remotest conception of the vast extent of power implied by the language. So Constitutions do march — just like the sun moves — perhaps not in an orbit around the earth but in space unlimited — like those things, within conceptions of, Federal courts, effect interstate commerce.
By law, a surviving spouse and children have a homestead right in land, if the land may be devised to another, other than the widow (contrary to statute), and a widow accepts provisions of the will, she cannot logically claim a homestead estate in the land; by such an instrument she is sought to be divested of that which the law has invested her. It has been held that by the widow's acceptance of the will, the "claim" of children to a homestead is also barred. 26 Am. Jur. 100; 42 Am. St. Rep. 365; 56 L.R.A. 560. If a portion of the homestead may be devised to another and the widow elects to take under the law, certainly the widow not only takes in fee her part but likewise, by exercise of her right of use and occupancy which the law gives her, she defeats or postpones possession in the other. In view of this and other provisions of law, the Legislature has elected, by the amendment, to defeat the other entirely, and to reserve from the law of wills, the homestead. The effect of the amendment is that no other may acquire by devise the homestead. 26 Am. Jur. 10; Roberson v. Tippie,209 Ill. 38, 70 N.E. 584, 101 Am. St. Rep. 217.
What was the effect of the amendment? It granted no new right. The amendment must have served some useful purpose. The only purpose that can be attributed to it is that the amendment was to make doubly sure that which preceded the amendment, which, for the purpose of this case, is an all-embracing inhibition against other than a single testamentary disposition of the homestead, an interest in land.
The very fact that specific provision for the restricted devise is provided invokes the rule expressio unius est exclusio alterius. The homestead may not be devised to any other.
If it be competent by statute to restrict the right to make testamentary disposition and extend the restriction to the homestead, that, the Legislature, *Page 654 
by clear and unambiguous language, has done.
It follows that the trial court erred in sustaining the decree distributing the two-thirds interest in the land comprising the homestead to George B. Carothers, who was the son and not the spouse of testator, Joseph W. Carothers, deceased.
Some comfort is found by the majority from the use of the word "alienate" in the statute of Kansas, the import of which, when Oklahoma adopted its statute on wills, was enlarged by the use of the substituted word "convey."
While the words may have the same import, inter vivos, the broader term "convey" in its setting embraces all manner of transfer as to property constituting a homestead. Law Lexicon, Cochran. Thus a homestead, the naked legal title of which rests in both or either spouse while in esse and married, during lifetime may not be transferred by the single act, word, or deed of either spouse without joinder of the other. The spouses have joint possession of the homestead for the family and by the statute prior to its amendment, that which a sole spouse was by law prohibited from doing in his lifetime, he could not convey by testamentary disposition effective at his death. Death does not alone confer power to effect the transfer. It is the happening of an event which facilitates testamentary disposition. The death divests man of all powers in the animal kingdom, despite the rule in Kansas, limited as it is by use of the word "alienate" in lieu of "convey" as in Oklahoma. By the testamentary act, the devise of the homestead, though subject to revocation, is effective upon the happening of the event to transfer title to the homestead.
It is readily agreed that possession of the homestead may not by law be devised to a stranger of the family. Nor may such devise, by virtue of the statutory provision, convey title of the homestead to an elder son in recognition of the feudal law's rule of primogeniture. The rule of right of the eldest son to succeed to the inheritance to the exclusion of other members of the family never prevailed in the United States, and even in England it has given way to local customs to some extent. It is not the rule in Oklahoma, for, in the absence of the amendment providing the privilege of one spouse to devise the homestead to the other spouse, the true rule of the statutory provision prohibits a conveyance of the homestead by the devise of a will of one spouse alone because such a spouse could not, if he is married, transfer or convey by his act alone, the homestead in his lifetime, but such an instrument of conveyance requires the joint act and deed of both husband and wife.
Moreover, without amendment of the provision by an exception, the homestead could not be devised at all.
In the State of Kansas, as recited by the majority opinion, it was held the homestead is not alienable by the act of any spouse alone in whom legal title might have been vested, for the title spouse had to be joined by the other spouse in the transfer.
The major jurists of the Supreme Court of Oklahoma derive their rule, not from the statute, but by judicial construction based upon a rule of property which, because of its fancied existence under the rule of stare decisis, impels them to perpetuate the rule, contrary to the proviso and exception of the statute.
As a minor justice, it is my opinion that the property right of a homestead as an item of domestic relations is a rightful subject of legislative consideration and enactment; and within the short span of time since statehood, the matter of a rule of property and a homestead is not relegated to the static rule of stare decisis, particularly when the supreme legislative power has expressed itself on different occasions.
The statutory exception provided in *Page 655 
the amendment (1925) has not been construed since the legislative amendment.
The prior judicial construction of the proviso apparently was not legislatively satisfactory. Otherwise, the statute would not have been amended at all. But if the previous court decisions were adverse to the legislative expression in the proviso, the majority now say the judicial will may not be overthrown "unless the statute compels" it.
But the justices, in minority or majority, have no election to rely upon their will or the court's errors in view of the legislative amendment. It is the will of the law submitted by the statute that is before them for their construction. The supreme judicial power of the state should be guided by the law and the statute's persuasion.
The majority reason that the last restrictive statutory proviso "has been construed as not preventing a devise of the homestead," but the construction is false as legislatively ascertained and remedied by the amendment. The Supreme Court thought, prior to the amendment, that conveyance of the homestead by the devise of a will did not convey possession of it though it might convey legal title to the land constituting the homestead. This error prevailed until the legislative correction by amendment, but now the majority say that the legislative amendment providing the exception is "a grant of power." The amendment provides, "Except that the homestead may be devised by one spouse to the other."
But the exception from the proviso is not an unlimited grant of power. But assuming, as does the majority, that the amendment constitutes an act "organic in its nature" bestowing the right to grant the homestead, it is then the sole and only grant of the privilege, and of necessity, the grant of the right may be limited and the devise by terms of the grant may convey the homestead only to the widow or surviving spouse.
The purpose of an exception to a proviso is to restrict the statutory privilege or right to make a will. But if this particular exception is a grant of power, the right is restricted by the text of the statute creating the right, namely, to convey by will the homestead either as to possession of it or the mere naked legal title, from one spouse to the other.
But, say the majority, the limitation of the statute is an express power "taking all inalienable land which could not be devised out of the statute and authorizing one spouse to devise to the other spouse any such inalienable land occupied as the constitutional homestead." So, the statute is limited in its application by judicial fiat to such people as restricted Indians or land burdened with the covenant. But legislative authority of the State of Oklahoma is vested in the Legislature (art. 5, sec. 1, Const.) and no special laws shall be considered, unless within the exception (art. 5, sec. 32, Const.) not in the case at bar appertaining; nor shall the Legislature "pass any . . . descent or succession" (art. 5, sec. 46(n), Const.); nor "granting" to any individual any exclusive right, privilege, or immunity (art. 5, sec. 51, Const.) "but laws of a general nature shall have a uniform operation throughout the state . . ." (art. 5, sec. 59, Const). So that such legislative enactments as the statute of wills now under consideration are enacted for all of the people and are not to be confined by judicial construction to restricted Indians.
If the matter of inalienability of land rests in contractual rights, it is a restrictive covenant running with the land and binding upon the assignee of land. So a statute, in its scope applicable only to the person of Indians, restricted in enjoyment of rights by Acts of Congress to serve the protection of wards of the general government, or contractually by a deed or devise, applicable to the subject matter of a grant of lands constituting a homestead, would serve no useful purpose. So the solemn act of the supreme legislative *Page 656 
department of state government is, by opinion of the majority of the justices, convicted of an idle gesture and an absurdity.
"Should the husband own land," say the majority, "in fee simple," restricted against alienation "during his lifetime . . . he would be without power to devise the same." Thus this court has uniformly held in interest of the family. But, say the majority, "under the exception to the proviso, if he occupied said lands as a . . . homestead of himself and wife, the statute . . . gives him express authority to devise said inalienable land to his wife." If this is the expressed power in the statutory grant of a right or privilege not theretofore existing under the common law in force in aid of statute in Oklahoma, the grant, if it be a grant without a restriction, will be liberally construed according to the purpose of the statute and not according to judicial construction based upon a rule of property arising from previous and erroneous judicial constructions called stare decisis. So the majority of the justices convict themselves of an absurdity, for, suppose Congress restricted absolutely an Indian as a ward of the general government, or suppose by the contract of a deed the land of a white citizen is restricted in the absolute as a perpetuity or for years, does the majority think the mere act of an Oklahoma Legislature may make that which is thus inalienable, by Act of Congress or of contract right, alienable?
I shall respectfully dissent to any opinion which lays a predicate that the right to make a will is not governed by the statute and which joins with the falsity of the omission to state that fact of law the ipse dixit that "the right was so anciently granted" to arrive at the illogical conclusion that the legislative restriction of the privilege, existing alone by virtue of the statute, to convey land of a homestead by devise, will be strictly construed because of an alleged antiquity of the grant of a right to make a will. The majority say "said right was so anciently granted." The right did not exist in antiquity of the law nor at common law, for the right to alienate land by will does not exist except by virtue of the state statute, which State of Oklahoma had its origin in the good year 1907.
I have, at the risk of being boresome, shown that the right to make a will does not now, and never did, exist anywhere. It is a mere privilege to be afforded, limited, or denied by the statute.
The mandate of the law enjoining a duty, amongst others, upon the Supreme Court is that the rule of strict construction of a statute in derogation of common law shall not be countenanced but that a statute in derogation of common law shall be liberally construed to effect the purpose of the enactment. The only purpose that can be attributed to the supreme legislative power expressed in the statute is that it was enacted by the people's representatives in the Legislature assembled, for the whole people and not to satisfy the whim, will, or caprice of the justices major or minority groups as represented by judges or lawyers or their clients who are so unfortunate as to become litigants. Certainly the statute is not violative of the constitutional injunction prohibiting special and class legislation and thus limited in the scope of its operation to the person or estate of individuals who under federal laws may be restricted. The argument of the majority indicates the absurd notion that Congress restricts poor John Lo in his lifetime but the justices major give to him by freedom inter vivos what Congress would not.
The Legislature well knew its function and the purpose of its original statutory enactment and the amendment providing the exception. The amendment was subsequent in time to the court's erroneous decisions. By the amendment, the Legislature secured again the purpose stated in the original statute restricting the privilege of conveying the homestead by the single testamentary act of a spouse, effective *Page 657 
upon the death of the testator. Neither the possessory right nor title in land of the surviving spouse was intended by the original legislative act to be devised to a stranger or to an eldest son, but that this court could not comprehend. The justices of yore held that the owning spouse of a homestead could, by the devise of a will, transfer to a stranger the naked legal title to the homestead. To this construction, the Legislature, by amendment, provided an exception, and so the legislative will was again so expressed. That legislative movement evidences a legislative knowledge that "The Supreme Court thought the homestead title to land may be alienated from the surviving spouse." So the supreme legislative authority expressed once more its will by amendment. The Legislature imposed an exception to the proviso and assumed the Supreme Court would follow ordinary rules of grammar and the doctrine usually employed in the construction of a statute, i.e., "the last antecedent." But this second expression of the legislative will is now erroneously resolved into an unlimited grant of a privilege to devise the homestead away from the other spouse, when in plain English the statute directs the devise to the other spouse.
The majority are adamant in their erroneous construction, destructive of the limitation of the right by the statute alone existing. It is human to err; perfection is divine! But habitual error might justify harsh legislative action to accomplish a purpose. The Legislature thought that if the majority of the court could not understand that a proviso was a limitation, they would try by an amendment an exception as to the privilege granted and limited, so that the owning spouse of a homestead, if the English language is accepted, can convey the homestead to the other spouse who is expected to survive the testator who has title in his name, "Except that the homestead may be devised by one spouse to the other," and without the exception there is utterly no power to devise the homestead at all, because without a statutory provision there can be no will, and in the absence of a will, the homestead, at death, passes by succession.
But again the majority of the court are adamant. They, in effect, say that the homestead right in title, if not possession, may by judicial fiat based on previous and erroneous construction of the statute of wills, under the rule of stare decisis, pass from the titled spouse at death to the eldest or minor son or daughter, or an alien of the family. The majority indulge the violent presumption that the Legislature did not know what it was talking about, nor the desire and pleasure of those it represented but that it did know the previous decisions of the Supreme Court, and that the Legislature should have overruled them in express terms if it did not like the law as stated in the last guess of the Supreme Court. The majority think the Legislature should have used "clearer and more explicit" language. The majority also walk the ghost of the "probate homestead" once more. But the Legislature never provided any distinction in homesteads, statutory, probate, or constitutional. In law there is none. The homestead is a home whether the property be real, in the sense that it is a freehold, or merely for the term of a tenant and his family. It matters not whether the homestead to house the family be a hovel or the shack of a squatter, or the shelter of a cottonwood tree. The homestead may be the castle vested by title of the sovereign, whether the sovereign be considered the corporate state or a monarch.
There is not, as stated by the majority, an absurd contention presented by the appellants, as in the majority opinion exemplified by the dual instance of the adult and/or minor children of the homestead owner. The head of the household is not debarred from protecting such minor children. He may, if he chooses, by the devise of a will, vest the title of the homestead in the mother, in trust for the children, just as nature vested in the mother the protection of *Page 658 
the father's "helpless babes". I refrain from joining in any such abstraction that also convicts Mother Nature and results in "unjust consequences" founded on "specious reasoning" contrary to all rules of construction.
"Law is something more than a succession of isolated judgments which spend their force when they have composed the controversies that led to them". Cardozo.
The Supreme Court should not have an opinion adverse to the common law, the statutory law, and to nature. But since the majority convict all of these of an absurdity, it may be remembered that "while courts try cases, cases also try courts". (Robert Jackson).
The Medes and the Persians never attained either habitual errors or permanency of their laws, whereas the judicially constructed rule of property in Oklahoma affecting the homestead seems to be legislatively irrevocable.
I respectfully dissent.
1 The idea of the will presupposes the privilege of disposition of part or all of testator's property in such a way that after death the property will pass to persons other than those who would take under the general laws of succession. Page on Wills, vol. 1, ch. 1, para. 1.
2 In Barnett v. Love, supra, Grace Love, wife of Richard Love, by will devised and bequeathed all of the property of which she died seized and possessed, to Richard Love, her husband, and to Minerva Love and Polly Barnett, share and share alike. It was held that the will passed title to the land constituting the homestead to the three devisees, subject to the homestead right of Richard Love.